Citation Nr: 0720789	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-06 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether a debt of $16,766.25 based upon the overpayment of 
pension benefits was validly created.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971.

The veteran presented sworn testimony during a hearing held 
by the undersigned Veterans Law Judge in March 2007.

In October 2004, the amount of the overpayment created by the 
veteran's receipt of VA pension benefits concurrently with 
Social Security disability benefits was calculated as $31,818 
and the veteran was notified of his responsibility to repay 
this amount of money to the government.  (The amount of the 
debt was subsequently reduced to $16,766.25 as described 
below.)  The veteran promptly disagreed with this decision 
and requested a waiver of the debt, claiming that repaying 
the debt would cause him financial hardship.  By decision of 
April 2005, the Committee on Waivers and Compromises 
(Committee) denied the request for waiver.  The veteran 
disagreed and the Committee issued a Statement of the Case in 
September 2005.  The veteran did not file a substantive 
appeal in response to the Statement of the Case, however.  In 
fact, he did not communicate at all with VA during the time 
frame provided for filing the appeal.  Thus, the April 2005 
waiver denial has become final and is not reviewable by the 
Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
The decision which follows is consequently limited to the 
issue of whether the debt was validly created, as the veteran 
has perfected a timely appeal as to this issue.

In January 2005, the veteran indicated that he was "refiling 
this as service-connected."  This statement appears to 
represent a claim for entitlement to service connection for 
his disabilities.  This new claim is referred to the RO for 
appropriate action. 






FINDINGS OF FACT

1.  The veteran received timely and clearly-understandable 
notice of the requirement that he report any income from the 
Social Security Administration to VA and had actual knowledge 
of this requirement.

2.  The veteran did not report his receipt of Social Security 
disability benefits to the VA, thus collecting income to 
which he was not entitled.


CONCLUSION OF LAW

The debt of $16,766.25 was properly created.  38 U.S.C.A. 
§ 1521 (West 2002); 38 C.F.R. §§ 3.271, 3.277 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board of Veterans' Appeals (Board) observes 
that claims involving debts owed to the VA are governed by 
the provisions of Chapter 53 of Title 38 of the United States 
Code.  This statute contains its own specific notice 
provisions.  The provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002) 
are relevant to a different chapter of title 38, and do not 
apply to this appeal.  See Barger v. Principi, 16 Vet. App. 
132 (2002).  In any event, information necessary for the 
instant Board decision is of record.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In Schaper v. Derwinski, 1 Vet. App. 430 (1991), the United 
States Court of Appeals for Veterans Claims held that the 
matter of whether the overpayment was properly created must 
be addressed if the appellant asserts the invalidity of the 
debt.  The VA General Counsel has reinforced this obligation 
by holding that where the validity of a debt is challenged 
that issue must be developed before the issue of entitlement 
to waiver of the debt can be considered.  VAOGCPREC 6-98.

Review of the record shows that the veteran applied for VA 
pension benefits in March 2002.  On the application for 
pension benefits, he stated that he had not claimed and was 
not receiving disability benefits from the Social Security 
Administration.  He reported having no income whatsoever, 
from any source.  He also reported having had two years of 
college education.  In July 2002, after having verified the 
veteran's employment history, the RO granted pension benefits 
based upon this information and the reports of VA medical 
treatment and a VA medical examination conducted pursuant to 
the claim.  The grant was implemented effective as of March 
2002, reflecting the date the veteran's application was 
received by VA.

During the payment authorization process, the VA checked with 
the Social Security Administration in August 2002.  That 
agency reported that a claim for Social Security benefits had 
been denied.  In July 2004, VA again checked with the Social 
Security Administration and learned that the veteran had 
actually been receiving Social Security Administration 
benefits at the same time he was receiving VA pension 
benefits.  The Social Security payments were in an amount 
which were higher than the ceiling for the payment of VA 
pension benefits, thus rendering the veteran ineligible for 
VA pension payments under law, due to receipt of excess 
income.  

Upon receiving this information, the VA followed the proper 
due process steps necessary to discontinue the veteran's 
monthly pension payments, providing him with notice of the 
proposed discontinuance and an opportunity to respond in July 
2004.  In October 2004, the discontinuance was implemented 
and the veteran was again notified.  The veteran disagreed 
with this decision and a February 2005 Statement of the Case 
reflects that the VA's Pension Maintenance Center found that 
the debt was validly created because the counting of Social 
Security benefits as income for VA purposes is required by 
law.  The veteran perfected an appeal as to the issue of the 
creation of the debt in March 2005.  

In July 2005, the Pension Maintenance Center again checked 
with the Social Security Administration to clarify when the 
veteran actually began receiving Social Security disability 
benefits.  According to this response, the veteran's 
disability award was approved in April 2003, but was paid as 
effective in April 2002.  Thus, the veteran received a lump 
sum payment of an entire year's worth of benefits at once.  
Additionally, he was paid a smaller lump sum payment for his 
daughter, as his dependent, at the same time.  As this new 
information showed that the veteran was not, in fact, 
receiving Social Security disability benefits during the time 
period from March 2002 until March 2003 when he was receiving 
VA benefits, and did not actually begin receiving concurrent 
VA and Social Security payments until April 2003, the Pension 
Maintenance Center adjusted the amount of his debt to reflect 
only the time period when he was receiving concurrent 
payments, to which he was not entitled, from April 2003 until 
September 2004.  This adjustment reduced the veteran's 
overall debt to the government from $31,818 to $16,766.25.  

Governing law and regulation provide that the VA will pay 
monthly maintenance pension benefits to veterans who served 
during a period of war and who are permanently and totally 
disabled, when they have no means of support.  38 U.S.C.A. 
§ 1521.  There are numerous regulations which specify how 
annual income is calculated and what monies may be excluded 
from the income calculation for purposes of VA pension 
eligibility.  38 C.F.R. §§ 3.271-3.277.  Essentially, the 
regulations provide that pension applicants and pension 
recipients must report their income and net worth to the VA 
and VA uses the reported information to calculate the amount 
of the monthly pension payment to which the recipient is 
entitled under law.  Specifically, governing regulation 
requires that any individual who has applied for or receives 
pension must promptly notify the Secretary of any change in 
income which might affect entitlement to pension benefits.  
38 C.F.R. § 3.277(b).  Another regulation specifies that 
Compensation paid by the Social Security Administration will 
be considered income as received.  38 C.F.R. § 3.271(g).

The veteran contends 1) that he did not know of the 
requirement to report his Social Security income to VA and 2) 
that he suffers from depression and diabetes which cloud his 
mind and impair his ability to follow instructions.  For 
these reasons, he feels that the debt was not validly created 
and he should not be required to repay the money he received 
from VA.

With regard to the veteran's first contention, that he did 
not know he had to report his Social Security income to VA, 
the Board finds that he was notified of this requirement when 
he filed his initial application for pension benefits, and 
again in the letter informing him that such benefits had been 
granted.  We conclude that he therefore had actual notice of 
the requirement and that any negligence on his part in 
reading the notice cannot serve as an excuse for his failure 
to notify the VA that his Social Security claim had been 
granted.  

Review of the application for pension which the veteran 
completed in March 2002 shows that in a section entitled, 
"Tell us about the income you have received and you expect 
to receive," the following explanations are provided:  "If 
you are receiving monthly benefits, give us a copy of your 
most recent award letter.  This will help us determine the 
amount of benefits you should be paid."  "Payments from any 
source will be counted, unless the law says that they don't 
need to be counted.  VA will determine any amount that does 
not count."  An entry which the veteran completed shows that 
he had "0" income from Social Security.  As noted above, he 
also indicated on the application that he had not claimed and 
was not receiving disability benefits from the Social 
Security Administration.   

The August 2002 letter informing the veteran that he had been 
awarded VA pension benefits explicitly states, "We awarded 
your benefit because you have no income."  On the same page 
the veteran was informed, "You are responsible to tell us 
right away if:  your income or the income of your dependents 
changes (i.e., earnings, Social Security Benefits, lottery 
and gambling winnings)."  In the same letter, the veteran 
was informed that he would receive a larger monthly payment 
if he completed a form showing that his daughter was 
attending school.  He completed and returned the form, thus 
indicating that he received the letter and that he had read 
and understood at least that part of it.  

Based upon these two clear notifications to the veteran of 
his responsibility to report any income from the Social 
Security Administration, the Board finds that he received 
actual notice.  The fact that he completed the application 
form indicates that he read and comprehended the information 
at that time.  The fact that he responded to the August 2002 
letter by taking the action requested demonstrates that he 
received the letter and read it.  Further, the Board finds 
that both actual notices are clearly written in plain English 
and are not confusing in any way.  Both the application and 
the letter should have been easily understandable by the 
veteran, who by his own report has had two years of college 
education.  Therefore, we hold that the veteran's claim that 
he was unaware he had to report Social Security income to VA 
is incredible.  As in other areas of the law, ignorance of 
the law is not an excuse.  However, in this case, the record 
amply demonstrates that the veteran had actual knowledge of 
the law.

The veteran's second contention is that because he suffers 
from depression and diabetes he was unable to comply with the 
requirement that he report his income completely and 
accurately because he was forgetful and unable to 
concentrate.  Initially, we note that he had never reported 
having depression prior to the declaration of his overpayment 
debt.  Although the pension benefit is based upon disability 
which prevents pension recipients from working, the veteran 
did not claim that he suffered from any psychiatric or mental 
impairment on his pension application.  He did not report any 
such impairment during the June 2002 VA examination which was 
conducted pursuant to his pension claim and the examiner did 
not render any diagnosis indicative of mental impairment.  
Rather, the first time he reported being unable to 
concentrate due to depression and diabetes was during the 
March 2007 hearing on appeal.  

It is the responsibility of the Board to assess the 
credibility of the veteran's testimony and written 
statements.  The United States Court of Appeals for the 
Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

During the hearing on appeal, the veteran testified that he 
is an honest man and that he would have reported his Social 
Security income but for his depression and diabetes which 
prevented him from either understanding the requirement or 
being able to comply with it.  He apparently requests the 
Board to grant him special consideration on account of his 
inability to concentrate and presume that if he had been 
able, he would have notified the VA of his other stream of 
income.  While the Board sympathizes with the difficulty of 
living with such a disability, there is no authority 
supporting such a remedy.  Even if the Board had the power to 
discharge a debt to the government based solely upon personal 
sympathy, it stretches credulity to believe that the veteran 
was so incapacitated by depression and diabetes that he was 
rendered unable to contact the VA about this important matter 
for a period of eighteen months.  

Governing law and regulations, as set forth above, provide 
that pension recipients must report all income and 
specifically Social Security income to VA.  The Board may not 
presume that he desired to do so in the absence of timely 
correspondence from him or from someone acting on his behalf.  
Rather, the evidence shows that the veteran did not report 
his other income and responded only to the termination of his 
VA pension benefit payments.

In conclusion, the Board holds that as a recipient of VA 
benefits, the veteran has the responsibility to comply with 
the rules regarding the conditions of receipt of those 
benefits.  The veteran has not been deemed incompetent to 
handle his affairs by VA or other authority.  The Board 
therefore holds that the veteran had actual knowledge of his 
responsibility to report his Social Security income and that 
his averred depression and difficulty concentrating cannot 
serve as an excuse for his failure to report Social Security 
income from April 2003 until September 2004.  Because of this 
failure on the part of the veteran, he received monies from 
the treasury of the United States to which he was not 
entitled under the law.  We therefore hold that the resulting 
debt to the government in the amount of $16,766.25 was 
validly and properly created.


ORDER

The debt of $16,766.25 was properly created, and the appeal 
is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


